578 F.2d 215
22 Fair Empl.Prac.Cas.  1002
John KIMBROUGH et al., Appellants,v.William WILSON et al., Appellees.
No. 77-1689.
United States Court of Appeals,Eighth Circuit.
Submitted June 13, 1978.Decided June 29, 1978.

Elbert Dorsey, Bussey, Collier & Dorsey, St. Louis, Mo., for appellants.
Charles W. Kunderer, Associate City Counselor, St. Louis, Mo., for appellees; Jack L. Koehr, City Counselor, St. Louis, Mo., on the brief.
Before GIBSON, Chief Judge, and LAY and HEANEY, Circuit Judges.
PER CURIAM.


1
John Kimbrough and three other black employees of the St. Louis, Missouri, Street Department brought this action on behalf of themselves and all others similarly situated, under the Civil Rights Act of 1871, 42 U.S.C. § 1983.  They alleged that the defendant officials of the Street Department maintained policies, practices and customs of discrimination against them on account of race.  After a three-day trial, the District Court1 entered judgment in favor of the defendant city officials.2


2
The employees contended that the rating, disciplinary and promotion systems of the City have been operated in a discriminatory way inimical to their interests.  In addition, they claimed that the City maintained racially segregated teams of workers.  The evidence put forward by the employees was characterized by ambiguity and vagueness.  By contrast, the City defendants introduced concrete evidence refuting the allegations of discrimination.


3
We have carefully considered the record, and the briefs and arguments of the parties.  We are satisfied that the District Court applied correct principles of law and that the factual findings of the District Court are not clearly erroneous.  The judgment is affirmed on the basis of Judge Regan's well-reasoned memorandum opinion.


4
Affirmed.



1
 The Honorable John K. Regan, Senior United States District Judge, Eastern District of Missouri


2
 The District Court opinion is published at 435 F.Supp. 1095 (D.C.1977)